Citation Nr: 0024284	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  98-16 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for coccyx fracture 
residuals as being proximately due to or the result of 
service connected right tibia fracture residuals.

2.  Entitlement to service connection for a right hip 
disability as being proximately due to or the result of 
service connected right tibia fracture residuals.

3.  Entitlement to service connection for a left hip 
disability as being proximately due to or the result of 
service connected right tibia fracture residuals.

4.  Entitlement to service connection for a left leg (other 
than left knee) disability as being proximately due to or the 
result of service connected right tibia fracture residuals.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability 
as being proximately due to or the result of service 
connected right tibia fracture residuals.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a neck disability 
as being proximately due to or the result of service 
connected right tibia fracture residuals.

7.  Entitlement to an increased rating for right tibia 
fracture residuals, currently evaluated at 20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from October 1981 to June 
1989.

By rating decision in June 1990, service connection was 
granted for status post right tibia fracture.  By rating 
decision in August 1994, service connection for neck and back 
disabilities as related to the service connection right 
tibial fracture disability was denied.  In May 1996, the 
veteran filed a claim for service connection for a fractured 
tail bone, back pain, leg pain, and hip pain as associated 
with the service connected right tibia fracture.  He 
additionally filed a claim for an increased evaluation for 
right tibia fracture.   

This appeal arises from the December 1997 rating decision 
from the Hartford, Connecticut Regional Office (RO) that 
denied the veteran's claim for service connection for coccyx 
fracture and hip and left leg (other than left knee) 
disabilities as secondary to the service connected right 
tibia fracture residuals, determined that new and material 
evidence had not been presented to reopen a claim for a neck 
or back disability as secondary to the service connected 
right tibia fracture residuals, and continued the 20 percent 
evaluation for the service connected right tibia fracture 
residuals.  A Notice of Disagreement was filed in March 1998 
and a Statement of the Case was issued in September 1998.  A 
substantive appeal was filed in October 1998 with a request 
for a hearing at the RO before a local hearing officer.  In 
December 1998, the above-mentioned RO hearing was held.  

The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for a back 
disability as being proximately due to or the result of 
service connected right tibia fracture residuals and whether 
new and material evidence has been submitted to reopen a 
claim for service connection for a neck disability as being 
proximately due to or the result of service connected right 
tibia fracture residuals are the subjects of the Remand 
decision below.


FINDINGS OF FACT

1.  There is no competent medical evidence to show that the 
veteran has residuals of a coccyx fracture; the claim is not 
plausible.

2.  There is competent medical evidence linking right hip 
discomfort to the service connected right tibia fracture 
residuals; the claim is plausible.

3.  The veteran does not have a chronic right hip disability.

4. There is no competent medical evidence to show that any 
left hip disability is etiologically related to or being 
aggravated by the veteran's service connected right tibia 
fracture residuals; the claim is not plausible. 

5.  There is no competent evidence that the veteran currently 
suffers from a left leg disability (other than of the left 
knee); the claim of entitlement to service connection for a 
left leg (other than left knee) disability as being 
proximately due to or the result of service connected right 
tibia fracture residuals is not plausible.

6.  The veteran's claim for an increased rating for right 
tibia fracture residuals is plausible, and all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained by the RO.

7.  The veteran's service connected right tibia fracture 
residuals is manifested by pain but no objective evidence of 
disability. 

8.  An exceptional or unusual disability picture is not 
present in this case.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for coccyx 
fracture residuals as being secondary to the service 
connected right tibia fracture residuals is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran does not have a right hip disability (for 
which service connection may be granted) that is secondary to 
service connected right tibia fracture residuals.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 3.310 (a) 
(1999).

3.  The claim of entitlement to service connection for a left 
hip disability as being secondary to the service connected 
right tibia fracture residuals is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

4.  The claim of entitlement to service connection for a left 
leg (other than left knee) disability as being secondary to 
the service connected right tibia fracture residuals is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The criteria for the assignment of a rating in excess of 
20 percent for right tibia fracture residuals have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, including §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic 
Codes 5003, 5256, 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in September 1975, the 
veteran's spine and lower extremities were clinically 
evaluated as normal.

In April 1984, the veteran was seen after having his left leg 
hurt after it was caught between a moving car and a parked 
car.  The assessment included severe contusion.  Later in 
April 1984, the veteran was seen for follow up.  He still had 
swelling over the tibial tubercle and it was sore.  The 
assessment included contusion/infrapatellar bursitis.  In 
July 1984, it was indicated that the veteran had left leg 
pain after trauma two and one-half months ago that caused 
injury to the left proximal tibia.  The impression included 
no apparent instability of left knee and no evidence of 
muscular atrophy.  There was chronic tendinitis of the 
patella.

In September 1984 the veteran was seen with complaints of 
pain to the right leg after fell down a ladder four days 
previously.  There was a large area of edema noted at the 
medial right thigh and discoloration.  There was full range 
of motion.  The assessment included multiple contusions.  

The veteran's service medical records additionally show that 
he fractured his right tibia in September 1984 pursuant to a 
motorcycle accident.  He had a bone graft with the right 
iliac crest as a donor site.  Four interfragmentary screws 
were used to secure a large butterfly fragment and a 12 hole 
neutralization plate was placed alongside the tibia with five 
screws secured on either side of the fracture.  

On a reenlistment examination in September 1985, the 
veteran's spine and lower extremities were clinically 
evaluated as normal.  In October 1985, it was noted that the 
veteran required an orthopedic consultation for removal of 
metal work in the right leg.  

An orthopedic record from March 1986 indicates that the 
veteran had a suspected secondary medial collateral ligament 
injury to the right knee closed fracture.  The right knee was 
fine and there were no problems with the right hip.  His 
general health was perfect.  

In March 1986, the veteran had surgery for removal of plate 
and screws from the right tibia.  On examination it was noted 
that leg lengths were equal.  

A recommendation from a Medical Board from February 1989 
indicates that the veteran reported complaints of swelling, 
pain and tenderness along the distal one-half of the right 
tibia for the past five years.  The diagnoses included right 
tibia fracture, status post open reduction internal fixation 
then hardware removal and that the veteran was not fit for 
full duty.  

By rating action of June 1990, service connection for status 
post right tibia fracture was granted.

A VA outpatient record from October 1993 shows that the 
veteran was seen with complaints of low back pain and 
questionable lower leg radicular pain for one year.  He had a 
history of right tibial fracture in 1983 with chronic leg 
pain.  He was seen today with low back pain, upper thoracic 
and lower cervical pain, and left hip pain radiating down the 
left thigh.  The assessment included chronic pain, cervical 
spine degenerative joint disease.  

By rating action of August 1994, service connection for left 
knee as being directly due to and proximately the result of 
the status post right tibia fracture was granted.  

In May 1996, the veteran filed a claim for service connection 
for a fractured tail bone due to his leg going out on him.  
He reported that his right leg was one-half inch shorter than 
his left which caused problems with walking.  He had pain on 
prolonged walking or standing.  His leg would fall asleep or 
go numb.  It was worse in the winter or with over exertion.  
He requested compensation for problems to include hip 
problems.  He additionally requested an increased evaluation 
for his right leg.

Received in June 1997 were records from Norwich Physical 
Therapy Services which include an initial evaluation from 
March 1994 wherein the veteran reported constant pain in the 
right tibia from the knee to the ankle.  He was in a 
motorcycle accident in 1984.  He had increased pain with 
running, walking, and standing for three hours.  He was a 
student and had difficulty getting to class and going up and 
down stairs.  On examination there was pain and palpation to 
the patellar tendon and with medial glide.  There was 
tenderness along the tibia and anterior tibialis muscle.  
There was one half inch decreased leg length of the right.  
The veteran had an antalgic gait.  The assessment included 
pain related to the tibial fracture which had led to 
compensation in the right knee and hip.  There was right 
vastus medialis oblique atrophy.  

A VA record from August 1997 shows the veteran's history 
included a broken right tibia in 1984 with removal of pins 
from the tibia in 1985, a right leg which was one-half inch 
shorter than the other, and a broken tail bone.  On 
examination, the veteran reported that he had paresis in the 
legs in that they would occasionally feel numb.  He reported 
weakness of the right leg.  He reported joint pain of the 
leg.  On examination, the veteran had a scar of the right 
tibia.  

By rating action of December 1997, service connection for 
coccyx fracture, hip, and left leg (other than left knee) as 
being proximately due to or the result of service connected 
right tibia fracture was denied.  The evaluation of the 
service connected right tibia fracture residuals was 
continued at 20 percent.  The current appeal to the Board 
arises from this action.

Received in December 1997 were records from The William W. 
Backus Hospital from March 1996 that shows that the veteran 
was seen in the emergency room with complaints of coccyx 
pain.  He reported that he fell outside going down a couple 
of stairs and landed on the coccyx area.  He stated that he 
got right up afterwards and had no wet clothing from being in 
the snow for very long.  He was moving all extremities well 
but could not sit on his rear end.  On examination, there was 
minimal tenderness right over the coccyx region to palpation.  
The lower extremities were all nontender and benign.  The x-
rays showed a fracture, questionably at two sites.  The final 
diagnoses included fractured coccyx.

At the RO hearing in December 1998, the veteran testified 
that his right knee would give out and would do so more often 
in the cold weather.  He reported that he had pain on a daily 
basis.  He reported that his right leg was one-half inch 
shorter than the left.  The veteran reported that he 
fractured his coccyx when he fell down four stairs outside.  
The fall occurred because his right knee gave out.  There was 
no snow or ice outside.  He still had problems with pain with 
the coccyx.  He reported that his hips would hurt if he did a 
lot of walking, going up stairs, or prolonged standing.  He 
would awaken if he were on his hips or leg in the night, due 
to the pain.  The hip pain began in 1990.

On a VA examination in December 1998, the veteran reported 
that he did not have a problem with the left leg other than 
the left knee.  As to the right tibia, the veteran reported 
that the whole leg from the ankle to the foot would fall 
asleep.  Sometimes the knee would give out and he had fallen 
a couple of times.  The pain was worse in the winter.  He 
stated that as a result of the fracture, the leg was one-half 
inch shorter than the left leg.  At one point he was given an 
in-shoe lift which seemed to help for a few weeks but then 
did not and so he discarded it.  On examination, there was 
normal tibial alignment.  There was no valgus or varus 
deformity of the lower leg as compared to the upper leg above 
the fracture site.  There were no apparent gross findings.  
He had a 25 centimeter scar anteriorly extending from just 
below the knee to the ankle area.  This was a scar which was 
significant neither from the standpoint of cosmetics or 
function.  It was a well healed acceptable, normal surgical 
scar.  The legs were measured carefully a couple of times to 
try to be as accurate as possible and a shortening in the 
right leg could not be detected.  Each lower limb was 83 
centimeters from a point over the pubis to the medial 
malleoli.  The x-rays of the right tibia showed normal 
alignment of the fragments of the two sections of the bone.  
The fracture was well healed and there was adequate callus 
formation.  There was no synostosis.  The discussion included 
that there were no objective or clinical finding which would 
indicate that there was a problem with the fracture.  It was 
well healed and solid and in good alignment.  If the veteran 
stated that it hurts, he would have to be taken on his word.  
There was no reason to disbelieve him but any objective 
evidence to support the claim of pain in the area could not 
be found.  The diagnoses included history of tibial fracture, 
well healed in good alignment.

As to the coccyx, the veteran reported that two years 
previously, he was going downstairs and his right knee seemed 
to give out and he fell on his butt.  He went to an emergency 
room and x-rays were taken.  He believed he heard that his 
coccyx was fractured.  He reported that after sitting on hard 
chairs for an hour or so, he would get fidgety.  He did not 
specify pain.  He stated that he had to shift around on the 
chair.  He said that if he slept on his back, his tailbone 
would hurt.  He refused a rectal examination which would 
indicate whether there was a tenderness, pain, or 
malformation of the coccyx.  The x-rays of the coccyx were 
normal.  The discussion included that there was no evidence 
at the present time that the veteran fractured his coccyx.  
If he did, it was completely healed and was in good position.  
The coccyx would hurt if a person had a symptomatic coccyx in 
the supine position lying in bed.  The diagnoses included 
history of fracture of the coccyx with no objective evidence 
to substantiate the claim at the present time.  There was no 
evidence to indicate a chronic or acute condition or 
residuals therefrom with regard to the coccyx.

As to the hips, the veteran reported that after the accident 
where he injured his right tibia, his hips began to hurt.  He 
stated that touching the hips caused pain but he located the 
area as the superior-anterior iliac spine.  This was not near 
the hips.  He said the right hip hurt more than the left.  On 
examination, grossly, the hip areas were normal.  The range 
of motion of both hips was normal.  He was able to do 
straight leg raising to 90 degrees.  There was 10 degrees 
hyperextension, which was normal.  He was able to flex to 120 
degrees of hip motion with the knee in flexion.  He abducted 
to 45 degrees and adducted to 30 degrees normally and 
internally rotated to 40 degrees and externally rotated to 45 
degree, with both hips.  A Deluca was done on the hips and 
with two pounds of weight attached to each ankle, he was able 
to raise his knees thereby placing a strain on the hips of 15 
times both sides.  This was considered normal.  The x-rays of 
the hips were normal.  The discussion included that the 
complaints that the veteran had must be evaluated on the 
basis of credibility.  There was no apparent objective 
evidence that there was disease in the hips.  There was no 
specific reason to disbelieve him, but there was no evidence 
to substantiate the claim of pain.  The diagnoses included 
subjective report of hip pain but no evidence to make a 
diagnosis of a chronic or an acute condition of the hips or 
residuals therefrom.

A general discussion indicated that it was the examiner's 
opinion that the coccyx complaints were not due to the right 
tibial fracture.  It was the examiner's impression that the 
hip complaints were not due to the right tibial fracture.  
Further, a left leg condition other than the left knee was 
not a valid statement.  It was indicated that the veteran had 
no complaints of the left leg other than of the left knee.  A 
one-half inch shortening could not be found.  It was the 
examiner's opinion that a one-half inch shortening could not 
bring about all the complaints and conditions of which the 
veteran complained. 

II.  Analysis

A.  Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Service connection will be granted 
for a disability that is proximately due to or the result of 
a service connected disease or injury.  38 C.F.R. § 3.310(a).  
In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that the term "disability" 
as used in 38 U.S.C.A. § 1110 (West 1991), refers to 
impairment of earning capacity, and that such definition of 
disability mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  Thus, 
pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when 
a veteran incurs a nonservice-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability prior to incurring 
the disability.  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing a well grounded claim of service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well- grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Alternatively, under 38 C.F.R. § 
3.303(b) (1999), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307 (1999)) and the 
veteran presently has the same condition; or (2) a disease 
manifests itself during service (or during the presumptive 
period) but is not identified until later, there is a showing 
of continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1998).  

While it is argued that the VA has a duty to assist claimants 
whose claims are not well grounded, this proposition has been 
rejected by the United States Court of Appeals for Veterans 
Claims.  On July 14, 1999, the Court affirmed a September 6, 
1996 Board decision which denied claims for service 
connection for several disabilities as not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999).  In that case, the 
Court addressed and rejected the appellant's argument on 
appeal that, by virtue of various regulations, VA ADJUDICATION 
PROCEDURE MANUAL M21-1 provisions, and Compensation & Pension 
Service (C&P) policy concerning the development of claims, VA 
had taken upon itself a duty to assist in fully developing 
the facts pertinent to a claim even in the absence of a well-
grounded claim.  Because there is no duty to assist under 
38 U.S.C. § 5107(a) absent the submission of a well-grounded 
claim, see Epps v. Gober, 126 F.3d 1464, 1467 (Fed. Cir. 
1997), cert. denied, 118 S. Ct. 2348 (1998), the Court held 
that the Secretary cannot undertake to assist a veteran in 
developing facts pertinent to his or her claim until such a 
claim has first been established.  In the order, the Court 
addressed and rejected the request of a judge for en banc 
consideration.  Morton v. West, 12 Vet. App. 477 (1999) (per 
curiam).

1.  Coccyx fracture residuals as being proximately due to or 
the result of service connected right tibia fracture 
residuals.

The veteran is claiming that he currently has coccyx fracture 
residuals that developed secondary to his service connected 
right tibia fracture residuals.  The evidence does not 
support his contention.  The veteran has not submitted any 
medical evidence that he has any residuals from a fractured 
coccyx.  At the VA examination in December 1998, an x-ray of 
the coccyx was normal.  The veteran refused a rectal 
examination which might establish the presence of tenderness, 
pain or malformation of the coccyx.  The examiner opined that 
if the veteran fractured the coccyx, it was completely healed 
and in good position.  His diagnosis was history of fracture 
of the coccyx with no objective evidence to substantiate the 
claim that there are any residuals from such fracture.  In 
fact, the examiner noted that the veteran's complaints of 
pain in the coccyx when sleeping on his back was not in 
keeping with body anatomy as a symptomatic coccyx would not 
cause pain in a person in the supine position lying in bed.  
In summary, since there is no objective evidence of residuals 
of a fractured coccyx, the veteran has not met one of the 
criteria to establish evidence of a well-grounded claim, and 
his claim must be denied.  In this regard the Court has held 
in Brammer v. Derwinski, 3 Vet. App. 223 (1992) that in the 
absence of proof of a present disability, there can be no 
valid claim for service connection.  

2.  Right hip disability as being proximately due to or the 
result of service connected right tibia fracture residuals.

The evidence in this case includes a record from a physical 
therapist at the Norwich Physical Therapy Services from June 
1997 that shows that the veteran's right hip was compensating 
for the right tibia.  At the December 1998 examination, it 
was indicated that the veteran had pain of the right hip.  
Taken together, these two reports appear to indicate that the 
veteran has a disability of his right hip that is secondary 
to his right tibia fracture.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995) (The threshold of plausibility to make a claim 
well grounded "is rather low".  The Board is also satisfied 
that all relevant evidence has been properly developed, and 
that no further assistance is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a) in that a VA 
examinations has been provided.

While it is well established that pain often warrants 
separate and even additional consideration during the course 
of rating a disability, see, e.g., 38 C.F.R. §§ 4.40, 4.45, 
and 4.56, the Court has held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  In this case, there has been no 
specific diagnosis of a right hip disability other than pain.  
At the latest VA examination, range of motion of the hip was 
normal in all motions.  In addition, x-ray of the hip was 
normal.  The examiner concluded that there was no objective 
evidence that there was disease of the right hip, and his 
diagnosis was subjective report of hip pain but no evidence 
to make a diagnosis.  As such, there can be no disability for 
which service connection may be granted, and therefore, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of service connection for a right hip 
disability as secondary to the service connected right tibia 
fracture residuals.  Should evidence of the presence of a 
right hip disability become available, the veteran may 
request that his claim be reopened based on this new 
evidence.

3.  Left hip disability as being proximately due to or the 
result of service connected right tibia fracture residuals.

The veteran is claiming that he currently has a left hip 
disability that is secondary to his service connected right 
tibia fracture residuals.  The evidence does not support his 
contention.  At the VA examination in December 1998, the 
examiner's opinion was that the veteran's hip complaints were 
not due to the right tibial fracture.  In fact, the examiner 
noted that the area complained of was not the hip but the 
superior-anterior iliac spine which was not near the hip.  
The only evidence that would support the veteran's claim is 
found in his statements.  However, lay evidence is inadequate 
to establish a medical nexus.  Epps v. Gober, 126 F.3d 1464 
(1997).  Since all three criteria to establish evidence of a 
well-grounded claim have not been met, it follows that the 
veteran's claim must be denied based on his failure to submit 
evidence of a well-grounded claim.  Absent a well-grounded 
claim, the Board has no duty to assist or decide the case on 
its merits.  The veteran having failed to present evidence of 
a plausible claim for entitlement to service connection for a 
left hip disability as secondary to his service connected 
right tibia fracture residuals, that claim must be denied.

4.  Left leg (other than left knee) disability as being 
proximately due to or the result of service connected right 
tibia fracture residuals.

As to the claim for service connection for left leg 
disability (other than the left knee) that developed 
secondary to his service connected right tibia fracture 
residuals.  The evidence does not support this claim.  The 
examiner indicated that the veteran reported that he had no 
current complaints regarding a left leg disability other than 
the left knee.

As there is no current medical evidence to establish the 
presence of a left leg disability (other than of the left 
knee) claimed on appeal, there can be no valid claim.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); and Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Lay evidence is 
inadequate to establish a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran having failed 
to present evidence of a plausible claim for entitlement to 
service connection for a left leg (other than left knee) 
disability as being proximately due to or the result of 
service connected right tibia fracture residuals bilateral 
knee disability, that claim must be denied.

B.  Increased Rating

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Furthermore, after 
reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him, as mandated by 38 U.S.C.A. § 5107(a).  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

In DeLuca v. Brown, the Court held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The Court has held that a service-connected disability may be 
assigned separate disability ratings under more than one 
diagnostic code, as long as none of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other conditions.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-262 (1994). 

The veteran's service-connected status post right tibial 
fracture currently is rated at 20 percent under Diagnostic 
Code 5262 which pertains to impairment of the tibia and 
fibula.  Under this code, a disability evaluation of 20 
percent is warranted for malunion of the tibia and fibula 
with moderate knee or ankle disability.  An evaluation of 30 
percent is assigned for malunion of the tibia and fibula with 
marked knee or ankle disability.  A 40 percent evaluation is 
assigned for nonunion of the tibia and fibula, with loose 
motion, requiring brace.  38 C.F.R. § 4.71a, Diagnostic Code 
5262 (1999).

The record does not support the veteran's claim for an 
increased rating for right tibia fracture residuals, as there 
is no evidence that the veteran has a disability of the right 
tibia that would meet the criteria for a higher rating.  At 
the December 1998 VA examination, it was indicated that the 
right leg was not shorter than the left.  Additionally, the 
x-rays showed that the fracture was well healed, there was 
normal tibial alignment, and there was no valgus or varus 
deformity of the right lower leg.  The examiner indicated 
that there were no objective or clinical findings which would 
indicate a problem with the right tibia fracture, although 
the veteran had complaints of pain.  Any complaints of pain 
associated with the service connected right tibia fracture is 
taken into account in the 20 percent rating, as is any 
additional functional loss during flare-ups, pursuant to the 
requirements of DeLuca.  

Additionally, while there is evidence that the veteran has a 
well healed scar from surgery of the right tibia in service, 
there is no evidence that the scar is painful or disfiguring, 
that it is poorly nourished with repeated ulceration, or that 
it limits any part affected.  At the December 1998 VA 
examination, the examiner indicated that the scar which was 
significant neither from the standpoint of cosmetics or 
function.  See Diagnostic Codes 7803, 7804 and 7805.  
Therefore, the available evidence does not support a separate 
rating for the scar.  See Esteban v. Brown, 6 Vet. App. 259 
(1994) (holding that appellant might be entitled to separate 
ratings for residuals of an injury to include painful scars 
and muscle damage if the assignment of the additional rating 
did not violate the prohibition against pyramiding under 38 
C.F.R. § 4.14.).  In summary, the preponderance of the 
available evidence establishes that the symptoms do not meet 
the criteria for a compensable rating.

Generally, the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  
However, the Board is still obligated to seek out all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court of 
Appeals for Veterans Claims clarified that it did not read 
the regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extra-schedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extra-schedular rating is a component of the 
appellant's claim, and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell at 
339.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321(b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluation in this case is 
not inadequate.  A higher rating is assignable for the right 
tibia disability, but the medical evidence reflects that the 
manifestations for increase are not present in this case.  
Second, this case does not present evidence of an exceptional 
disability picture.  The right tibia fracture residuals are 
not shown to have had such an unusual impact on his 
employment as to render impractical the application of 
regular schedular standards.  In this regard, while he 
reported at the December 1998 VA examination that he lost 
about a month total from work due to the right tibia 
disability since the time of the injury, he additionally 
indicated that he did not report the reason for the leave so 
there is no documentation regarding this.  Further, while he 
reported that he had to change his type of employment due to 
the right tibia disability, he is currently employed.  
Finally, there is no evidence of the need for frequent 
periods of hospitalization due to this disability.


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for coccyx fracture residuals as being 
proximately due to or the result of the service connected 
right tibia fracture residuals is denied. 

Entitlement to service connection for a right hip disability 
as being proximately due to or the result of service 
connected right tibia fracture residuals is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for a left hip disability as being 
proximately due to or the result of the service connected 
right tibia fracture residuals is denied. 

As a well grounded claim has not been presented, entitlement 
to service connection for a left leg (other than left knee) 
disability as being proximately due to or the result of the 
service connected right tibia fracture residuals is denied.

Entitlement to a rating in excess of 20 percent for right 
tibia fracture residuals is denied.


REMAND

As to the issues of whether new and material evidence has 
been submitted to reopen a claim for service connection for a 
back disability as being proximately due to or the result of 
service connected right tibia fracture residuals and whether 
new and material evidence has been submitted to reopen a 
claim for service connection for a neck disability as being 
proximately due to or the result of service connected right 
tibia fracture residuals, the veteran in an October 1994 
statement reported that a VA physician at a Connecticut VA 
Medical Center indicated that the shortness in the veteran's 
right leg was causing him to have neck and back problems.  
There is no evidence that the RO has attempted to obtain the 
pertinent records or provide the veteran with an opportunity 
to provide a statement from this physician.  When a veteran 
has made an application to reopen a claim and the Secretary 
is on notice of evidence which may prove to be new and 
material but which has not been submitted with the 
application, the Secretary has a duty under section 5103 to 
inform a claimant of the evidence that is "necessary to 
complete the application."  38 U.S.C.A. § 5103(a) (West 
1991); Graves v. Brown, 8 Vet. App. 522 (1996).  Accordingly, 
it is necessary to obtain the aforementioned medical records 
prior to a final decision in this case.  See Dunn v. West, 11 
Vet. App. 462 (1998); See also Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Those records should be obtained and 
associated with the claims folder.

Further, a precedent holding of the United States Court of 
Appeals for the Federal Circuit (hereinafter "Federal 
Circuit") issued during the pendency of this appeal provides 
new guidance for the adjudication of claims for service 
connection based on the submission of "new and material 
evidence."  In the case of Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), the Federal Circuit held that in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991), the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA under 38 C.F.R. § 3.156(a) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(found under 38 U.S.C.A. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different government benefits scheme.

Pursuant to the holding in Hodge, the legal hurdle adopted in 
Colvin that required reopening of claim on the basis of "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome" of the case was declared invalid.  Thus, 
the legal standard that remains valid, 38 C.F.R. § 3.156(a), 
requires that in order for new evidence to be material, it 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."

The Court has held that its precedent decisions must be given 
full force and effect immediately, even when VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  Consequently, as this 
case remains in appellate status, a remand to the agency of 
original jurisdiction is required for the purpose of 
readjudication of the appellant's claim pursuant to the 
holding in Hodge, supra.  See also Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991) (precedent decisions of the Court 
generally are given retroactive effect with regard to cases 
in which the administrative or judicial review process is not 
concluded).

Therefore, this case is Remanded to the RO for the following 
development:

1.  The RO should contact the veteran and 
determine from which VA Medical Center he 
received treatment from  Dr. Fye and the 
time period of such treatment.  
Thereafter, the indicated records should 
be obtained.  The RO should also advise 
the veteran that he should contact Dr. 
Fye in order to obtain a statement to the 
effect that the veteran had shortening of 
the right leg which caused a chronic 
disability of the back and neck.  If the 
veteran needs assistance in locating this 
physician, the RO should provide such 
assistance, if feasible.  Once obtained, 
all records must be associated with the 
claims folder.   

2.  Following receipt of any additional 
evidence, the veteran's request to reopen 
his claims for service connection for a 
back disability as being proximately due 
to or the result of service connected 
right tibia fracture residuals and for a 
neck disability as being proximately due 
to or the result of service connected 
right tibia fracture residuals should be 
reevaluated in accordance with Hodge 
discussed above.  If it is determined 
that new and material evidence has been 
submitted and if it is determined the 
claim is well grounded, all appropriate 
development should be undertaken.  If the 
decision remains adverse to the veteran, 
he should be issued a supplemental 
statement of the case.  This should 
include a discussion of all evidence 
received since the last statement of the 
case was issued.  The appropriate current 
criteria should be used in discussing the 
new and material issue.  Thereafter, the 
veteran should be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 


